Not for Publication in West's Federal Reporter

          United States Court of Appeals
                      For the First Circuit

No. 07-2690

                    UNITED STATES OF AMERICA,

                               Appellee,

                                    v.

                          STEVEN RIQUINHA,

                       Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

          [Hon. George Z. Singal, U.S. District Judge]


                                 Before

                        Lynch, Chief Judge,
                Boudin and Stahl, Circuit Judges.




     Donna Jalbert Patalano and Law Office of D.J. Patalano on
brief for appellant.
     Margaret D. McGaughey, Appellate Chief, and Paula D. Silsby,
United States Attorney, on brief for appellee.



                            April 30, 2009
            Per Curiam.       This is a sentencing appeal.           The defendant

makes     two    arguments    concerning      an   enhancement       imposed     for

obstruction of justice: (1) that the district court failed to make

specific factual findings supporting the enhancement and (2) that

the enhancement resulted in an unwarranted sentencing disparity

between    him    and   his   co-defendant.        He   also   argues,     in    the

alternative, that the court should have granted his request for a

below-guidelines sentence.          For the reasons discussed below, we

find none of those arguments meritorious and therefore summarily

affirm the defendant's sentence, as requested in the government's

brief.

            The     presentence        report      ("PSR")     recommended        an

obstruction-of-justice         enhancement      based   on     the    defendant's

participation      in   aiding   his   co-defendant,     Richard       Dimott,   to

abscond from Dimott's pre-trial home confinement.                    Specifically,

the revised PSR found as follows:

                   On March 4, 2006, the defendant met
                   with   his   co-defendant,    Richard
                   Dimott, who had been arraigned and
                   ordered    released    to    pretrial
                   supervision      with     electronic
                   monitoring. Dimott was residing in
                   Massachusetts     and    was    being
                   supervised by the Pretrial Services
                   Office    in    the    District    of
                   Massachusetts. . . . During that
                   meeting,    the    defendant    aided
                   Dimott's flight from justice by
                   using snips to remove Dimott's
                   electronic monitoring transmitter
                   from around his ankle, buying him a
                   bus ticket from Boston, MA, to

                                        -2-
                 Rockland, ME, and then driving him
                 to the bus station. Dimott remained
                 in     absconder     status      for
                 approximately seven months, but was
                 ultimately apprehended and convicted
                 of Criminal Contempt of Court due to
                 his conduct.

           At sentencing, the defendant acknowledged having received

a copy of the revised presentence report, which included the above

finding and the related recommendation, and further acknowledged

that he had had a full and adequate opportunity to discuss the

revised PSR with his counsel and that he was aware that no written

objections had been filed.       He further confirmed that there was

nothing in the PSR that was inaccurate.

           In   their   arguments   as    to   the   appropriate    sentence,

counsel for both parties assumed that the defendant would be

receiving the recommended two-level enhancement for obstruction of

justice.   After hearing those arguments and after hearing from the

defendant himself, the district court said that it had "carefully

reviewed the presentence investigation report" and noted that there

were "no disputed issues."          The court then proceeded to make

guideline calculations, including the two-level enhancement for

obstruction     of   justice   based     on    the   fact   that   "Defendant

participated in aiding Richard Dimott's flight from justice." When

asked whether the defendant had an objection to those calculations,

defense counsel stated, "No Your Honor, thank you."                Id.    Given

that   colloquy,     the   defendant's        present   objection    to     the


                                    -3-
obstruction-of-justice enhancement, if not waived entirely, was at

least forfeited and therefore subject to review only for plain

error. United States v. Martinez-Vargas, 321 F.3d 245, 249-50 (1st

Cir. 2003).

            No    such     error    occurred       here,    plain       or   otherwise.

Contrary to the defendant's contention, the court made specific

findings, both oral and written, that the defendant had aided his

co-defendant      in     absconding     from   pre-trial      confinement,       which

findings are legally sufficient to warrant an enhancement for

obstruction of justice.            See U.S.S.G. § 3C1.1, comment. (n.4(e))

(including "escaping or attempting to escape from custody before

trial" in "a non-exhaustive list of examples of the types of

conduct to which this adjustment applies"); id., comment. (n.9)

(providing       that,    "[u]nder      this   section,           the    defendant    is

accountable for his own conduct and for conduct that he aided or

abetted").

            The defendant does not claim that those findings were

clearly    erroneous       but   only   that    they       were    not    sufficiently

specific, particularly with respect to willfulness. In so arguing,

the defendant relies on United States v. Dunnigan, 507 U.S. 87, 94-

95 (1993), which held that where the defendant objects to a

sentence enhancement based on the defendant's allegedly perjured

trial testimony, "a district court must . . . make independent

findings    necessary       to   establish     a    willful       impediment     to   or


                                         -4-
obstruction of justice."              Id. at 95.         The Court reached that

conclusion because "an accused may give inaccurate testimony due to

confusion, mistake, or faulty memory,' or the jury may find the

defendant's testimony to be truthful but nevertheless find it

insufficient to acquit him of the charged offense.                 Id.     Where, as

here, the obstruction of justice enhancement is not based on

perjury, Dunnigan and its underlying rationale do not apply.

United States v. Jimenez Martinez, 83 F.3d 488, 498 n.13 (1st Cir.

1996).

            The defendant further faults the district court for

relying on the findings in the PSR, positing that those findings

were based on unreliable hearsay.                That argument fails as well.

"[I]n the absence of any objection, a statement in a presentence

report is sufficient to prove the fact proposed." United States v.

Pelletier, 469 F.3d 194, 202-03 (1st Cir. 2006).                   Moreover, even

now, the defendant does not contest the truth of the PSR's findings

or proffer any evidence to the contrary.                 He therefore has failed

to show that any error in adopting those findings affected his

substantial rights, a prerequisite to relief under the plain-error

standard.    United States v. Turbides-Leonardo, 468 F.3d 34, 39-40

(1st Cir. 2006).

            The defendant next argues that the obstruction-of-justice

enhancement       resulted     in   an    unwarranted    disparity   between      his

sentence    and    that   of    his      co-defendant,    who   received    no   such


                                           -5-
enhancement and only a concurrent six-month sentence on a separate

contempt charge based on his own flight from justice.                            That

argument was made below and implicitly considered but rejected by

the district court, United States v. Jiménez-Beltre, 440 F.3d 514,

519    (1st   Cir.   2006)    (en    banc),    which,       having   sentenced      both

defendants, was in the best position to determine whether they were

similarly situated.          The court's decision not to vary below the

guideline range on this ground was not unreasonable, particularly

given that the co-defendant received a total sentence that was 50

months higher than that of the defendant here, and that, despite

his upward adjustment for obstruction of justice, the defendant

here    was   also   given     the    benefit     of    a    three-level     downward

adjustment for acceptance of responsibility, which adjustments are

rarely applied together.             See U.S.S.G. § 3E1.1, comment. (n.4)

(stating      that   the     two    adjustments    may       both    apply   only    in

"extraordinary cases").

              Finally, the defendant argues that the district court

should have imposed a below-guidelines sentence because doing so

"would have been well within its discretion."                   Assuming that this

argument is sufficiently developed to warrant our consideration,

but see United States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990),

it reflects a misunderstanding of the applicable standard of

appellate review.          "Reasonableness entails a range of potential

sentences, as opposed to a single precise result."                    United States


                                         -6-
v. Dixon, 449 F.3d 194, 204 (1st Cir. 2006).                 Accordingly, an

appellant   must   explain    not    why    a   desired   sentence   would   be

reasonable but why the imposed sentence was unreasonable.              United

States v. Nichols, 464 F.3d 1117, 1124, 1126 (9th Cir. 2006).            That

burden is particularly heavy where, as here, the imposed sentence

falls within the guideline sentencing range.                 Rita v. United

States, 127 S. Ct. 2456, 2465 (2007).            The defendant here has not

satisfied that burden.

            Accordingly,     the    defendant's     sentence   is    summarily

affirmed.    See 1st Cir. R. 27.0(c).




                                      -7-